Baldwin, J.,
delivered the opinion of the Court—Terry, C. J., concurring.
Under a provision of the City Charter, the authorities have power “ to levy and collect a license tax on theatres, and on trades, professions and business,” etc. Under this section of the Charter, they imposed the tax on the defendants, who are a Company whose office and place of business is in the city, but whose business is the carriage of passengers from and to the city. The question is made whether, inasmuch as the larger portion of this work of transportation is done without the territorial limits of the city, the authorities have a right to levy this tax upon them; and, on this question, we have no doubt. The Company receive and discharge their passengers, and make contracts here for their conveyance, and they have their offices and property here, within the pretection of the municipal laws. The mere fact that the business of carrying the passengers is not within the municipal limits, does not make the receiving and discharging of them and for contracting for them less a business here.
If this business is not a business in Sacramento, it is difficult to say where it is. The Company have as much need of the protection of the laws of the corporation, and are as much interested in the police expenditures, especially for streets, roads, etc., as any other persons, and we think are within the words and spirit of the taxing power.
Judgment is affirmed.